DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/22/2021, 08/31/2021, 11/29/2021, and 08/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5-8 are objected to because of the following informalities:  
Claim 5 states “wherein the retaining end meanders along an irregular curved path and crosses over itself only once between the tubular member and a terminal end of the retaining end”.  Figure 3, reference letter “A” is used to signify the point where the retaining end crosses “over” itself between the tubular member 110 and the terminal end of the retaining end 126, and “B-K” in Figure 3 are signifying points where the retaining end crosses “under or behind” itself, however, these points are all marking intersections of the retaining end as it meanders along the curve.  Each of these locations can be considered as a point where the retaining end is crossing “over” and “under or behind” itself within the context of the claim limitation.  This is explained below for reference letter “E”.  Paragraph 0037 of the applicant’s specification states “Following the end 104, 106 in a direction beginning at the generally linear portion 110 and ending at terminal end 126, the retaining end 104, 106 crosses over itself once at approximately position A, and then crosses under or behind itself at approximately positions B, C, D, E, F, G, H, l, K”.  The examiner suggests amending the claim to provide further clarity regarding the terms “over” and “under or behind” with regards to following the path of the irregular shaped curve from the linear portion of the tubular end 110 to the terminal end of the retaining end 126.  The examiner suggests using language found in paragraph 0037 of the applicant’s specification such as “wherein the retaining end meanders along an irregular curved path, following the retaining end along the irregular curved path from a generally linear portion of the tubular member to a terminal end of the retaining end, the retaining end crosses over itself only once along the irregular curved path from the generally linear portion of the tubular member to the terminal end of the retaining end”  Claim 5 is not rejected under 112(b) because the meaning can be gleaned from the context of the specification, however, further clarification is requested due to the reasons stated above.  

    PNG
    media_image1.png
    659
    670
    media_image1.png
    Greyscale

	For the same reason as stated above for claim 5, further clarification is requested for claims 6-8.  Claims 6-8 are not rejected under 112(b) because the meaning can be gleaned from the context of the specification, however, further clarification is requested.  Figure 3 is annotated above explaining the clarity issues with the term “under or behind”.  The examiner suggests amending claims 6-8 with language such as “wherein the retaining end meanders along an irregular curved path, following the retaining end along the irregular curved path from a generally linear portion of the tubular member to a terminal end of the retaining end, the retaining end crosses under or behind itself nine times along the irregular curved path from the generally linear portion of the tubular member to the terminal end of the retaining end”.
	Claim 6, line 3 states “and a terminal end the retaining end”.  The examiner suggests amending the claim to read “and a terminal end of the retaining end.”
Claim 7, line 3 states “and a terminal end the retaining end”.  The examiner suggests amending the claim to read “and a terminal end of the retaining end.”
Claim 8, line 3 states “and a terminal end the retaining end”.  The examiner suggests amending the claim to read “and a terminal end of the retaining end.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teague et al (US 2011/0320008 A1).

	Regarding claim 1, Teague discloses a ureteral stent (Figure 10, item 1000; paragraph 0059) comprising: 
a tubular member (Figure 10, item 1030); 
and a retaining end (Figure 10, item 1020), adapted to be placed inside a kidney or a bladder of a patient (paragraph 0061), 
comprising a plurality of loops (Figure 10, item 1022) centered about respective loop axes (respective loop axes are designated by dotted lines in Figure 10 below) extending in different directions relative to each other (respective loop axes of loops 1022 in Figure 10 below extend in different directions).  

    PNG
    media_image2.png
    650
    616
    media_image2.png
    Greyscale

	Regarding claim 3, Teague discloses wherein each of the plurality of loops lie in a different loop plane relative to each other, and each of the loop planes is angled relative to one another (the different loop planes for each loop is annotated in Figure 10 below, as can be seen each loop plane is angled relative to one another).  

    PNG
    media_image3.png
    650
    611
    media_image3.png
    Greyscale

	Regarding claim 4, Teague discloses wherein a footprint of each of the plurality of loops is offset relative to all of the other loops such that only a portion of each of the loops overlaps one another (as can be seen in Figure 10, the footprint of each of the plurality of loops is offset relative to the other loops such that only portions of the loop overlap as can be seen below).  

    PNG
    media_image4.png
    650
    611
    media_image4.png
    Greyscale

	Regarding claim 6, Teague discloses wherein the retaining end meanders along an irregular curved path (Figure 10, the retaining end 1022 meanders along an irregular curved path) and crosses under or behind itself two or more times between the tubular member and a terminal end the retaining end (as can be seen below in annotated Figure 6, the irregular curved path crosses under or behind itself three times between the tubular member and a terminal end of the retaining end 1022)  

    PNG
    media_image5.png
    650
    611
    media_image5.png
    Greyscale

Claims 1-2, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward et al (US 2006/0259151 A1).

	Regarding claim 1, Ward discloses a ureteral stent (Figure 6, item 100B; paragraph 0041, lines 1-2) comprising: 
a tubular member (Figure 6, item 102B); 
and a retaining end (Figure 6, item 110B), adapted to be placed inside a kidney or a bladder of a patient (Figure 6, Bladder (B)), 
comprising a plurality of loops (Figure 6, items 114B) centered about respective loop axes (respective loop axes are designated by dotted lines in Figure 6 below) extending in different directions relative to each other (respective loop axes of loops 114B in Figure 6 below extend in different directions).  

    PNG
    media_image6.png
    676
    675
    media_image6.png
    Greyscale

	Regarding claim 2, Ward discloses wherein one of the plurality of loops is laterally offset to one side of the tubular member, and another one of the plurality of loops is laterally offset to another side of the tubular member (as seen above in Figure 6, one of the plurality of loops 114B is laterally offset to one side of the tubular member 102B, and another one of the plurality of loops 114B is laterally offset to another side of the tubular member 102B) .  
	Regarding claim 4, Ward discloses wherein a footprint of each of the plurality of loops is offset relative to all of the other loops (as can be seen in Figures 6, and 7A the footprint of each of the plurality of loops 114B is offset relative to all of the other loops) such that only a portion of each of the loops overlaps one another (Figure 7A annotated below with the portion of each of the loop that overlaps, wherein the definition for overlap is “to extend over or past and cover a part of” (Merriam-Webster)).

    PNG
    media_image7.png
    506
    602
    media_image7.png
    Greyscale

Regarding claim 9, Ward discloses wherein two of the plurality of loops are laterally offset on opposing sides of the tubular member (Figure 6 annotated below), and two of the plurality of loops are generally aligned with the tubular member (Figure 6 annotated below).

    PNG
    media_image8.png
    698
    675
    media_image8.png
    Greyscale


Allowable Subject Matter
Claims 5, and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) rewritten to overcome the claim objections set forth in this office action. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774